TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 7, 2018



                                       NO. 03-18-00555-CV


                                         M. G., Appellant

                                                  v.

                           Travis County District Attorney, Appellee




        APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court. Appellant has filed a motion to

dismiss the appeal, and having considered the motion, the Court agrees that the motion should be

granted. Therefore, the Court grants the motion and dismisses the appeal. The appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.